Citation Nr: 0125855	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  98-11 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an increased rating for herniated nucleus 
pulposus, postoperative, currently evaluated as 10 percent 
disabling.  

2. Entitlement to assignment of a higher initial disability 
rating for PTSD, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 until March 
1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an October 1997 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in St. Louis, Missouri, which denied the benefit sought 
on appeal.  The Board notes that during the course of this 
appeal the claims file was transferred to the RO in Chicago, 
Illinois.  

The veteran had requested a hearing before a Member of the 
Board.  By letter in September 2001, this request was 
withdrawn.  The file contains a transcript of a personal 
hearing conducted in October 1999.

The Board further notes that the veteran submitted a 
statement to the RO in June 2000, requesting that the 
withdrawal of his appeal be considered.  This request was 
unsigned, and it failed to specify whether the veteran was 
referring to his back claim, his PTSD claim, or both.  Future 
correspondence to the RO by the veteran and his 
representative indicates to the Board's satisfaction that 
both issues certified for appeal are still in effect and are 
subject to the instant appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran's herniated nucleus pulposus, postoperative, 
is currently productive of subjective complaints of continual 
back pain, with occasional pain down the back of his right 
leg and rare numbness of the right foot; objective findings 
include tender low back with spastic paraspinal muscles, some 
limitation of motion, and X-ray evidence of degenerative 
changes.

3.  The veteran's PTSD is currently productive of subjective 
complaints of anxiety, lethargy, depression, flashbacks, 
intrusive thoughts, and nightmares; objective findings 
include normal speech, concentration and memory, with no 
psychotic symptoms or suicidal or homicidal ideations, and a 
recent Global Assessment of Functioning (GAF) score of 60/70.


CONCLUSIONS OF LAW

1. The criteria for a 20 percent rating for herniated nucleus 
pulposus, postoperative have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-
32 (Aug. 29, 1001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. Part 4, including § 4.71a, 
Diagnostic Code 5299-5293 (2001).

2. The criteria for a 30 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 1001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, 
including §§  4.125, 4.126, 4.130, Diagnostic Code 9411 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions and statement of the case and supplemental statement 
of the case.  The RO also made satisfactory efforts to ensure 
that all relevant evidence had been associated with the 
claims file.  Additionally, the Board observes that 
outpatient treatment records are associated with the claims 
file, and the veteran was afforded VA examinations in June 
1997 and June 1998 in connection with his claim.  Finally, 
the claims file contains a transcript of a personal hearing 
conducted in October 1999.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.  Based on the foregoing, the Board finds 
that the requirements under the VCAA (as pertains to this 
case) have been satisfied and that this case is ready for 
further appellate review on the merits.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  When an 
unlisted condition is encountered, it is permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as the veteran's PTSD claim, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or maligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

I.  Herniated Nucleus Pulposus, Postoperative

The veteran is presently assigned a 10 percent rating under 
Diagnostic Code 5299-5293 for a herniated nucleus pulposus, 
posteroperative.  The inception of this rating dates back to 
April 1975.  Historically, the veteran has made several 
claims for an increase in this rating, which have been 
repeatedly denied.  The most recent denial occurred in an 
October 1997 rating decision.  The veteran disagreed with 
that decision and initiated this appeal.   

The veteran's herniated nucleus pulposus, posteroperative has 
been evaluated by analogy to intervertebral disc syndrome 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
prescribes a 10 percent evaluation for mild impairment.  A 20 
percent evaluation is warranted for moderate impairment, with 
recurring attacks.  Id.  A 40 percent evaluation is for 
application in the case of severe recurring attacks, with 
intermittent relief.  Id.  Finally, a 60 percent evaluation 
is warranted for pronounced impairment, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  Id.

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below.  For the reasons 
articulated below, the Board finds that the veteran's 
disability picture more nearly approximates an evaluation of 
20 percent under Diagnostic Code 5293, and therefore an 
increased rating is warranted.  

With respect to the veteran's herniated nucleus pulposus 
claim, the medical evidence of record includes VA 
examinations conducted in June 1997 and June 1998, as well as 
VA outpatient treatment records dated 1999 and 2000.  
Additionally, a transcript of an October 1999 personal 
hearing further details the veteran's subjective complaints.  
The June 1997 VA examination reveals the veteran's subjective 
complaints of back pain, minor to moderate in degree, 
localized to the lower back area.  The veteran also reported 
pain down the back of his right leg, occuring when his back 
disability was aggravated.  Upon physical examination, the 
veteran displayed a range of motion (ROM) of 95 degrees upon 
forward flexion, and 30 degrees on extension.  He had left 
and right lateral flexion to 40 degrees, left rotation to 30 
degrees with discomfort, and right rotation to 35 degrees 
with no discomfort.  X-ray findings indicated mild narrowing 
of the disc space at L5, S1 compatible with mild degenerative 
disc disease.  X-ray findings were otherwise normal.  The 
veteran was diagnosed with residuals of a back injury with 
continued pain, a history of degenerative disc disease status 
post surgery in 1972, and mild degenerative disc disease of 
the lumbosacral spine, L5, S1.      

The veteran was next examined by the VA in June 1998.  At 
this time the veteran complained of low back pain and right 
hip pain, as well as occasional pain down the back of his 
right leg and rare numbness of the right foot.  The veteran 
explained that the leg pain and foot numbness occurred about 
once a year, when his condition would undergo a flare-up.  
During these periods of flare-up, the veteran would be 
confined to his bed for approximately 3 days and would miss 
work as a consequence.  Daily activity such as putting on 
socks and underwear, and entering and exiting a car became 
difficult during flare-up periods.  Treatment involved the 
use of Motrin, muscle relaxers and Tylenol, along with rest, 
heat and anti-inflammatories.  Precipitating factors were 
reported as long periods of sitting or driving, and extensive 
amounts of heavy lifting.  Walking and standing were said to 
alleviate the veteran's condition.  

Physical examination in June 1998 yielded the following ROM 
findings: forward flexion to 85 degrees with pain elicited at 
approximately 75 degrees; backward extension to approximately 
20 degrees, with pain at 15 degrees; right lateral motion to 
25 degrees with pain; left lateral motion to 30 degrees; 
right rotation to approximately 25 degrees, with pain 
elicited at about 22 or 23 degrees; left rotation to 30 
degrees with no pain.  Minimal tenderness was noted over the 
scar line situated in the lumbar area.  Back musculature was 
within normal limits.  No evidence of paraspinous spasms was 
present.  Neurological findings showed no abnormalities with 
respect to the veteran's back.  X-ray evidence revealed 
degenerative changes at L5-S1.  The remaining disc spaces 
were within normal limits.  The veteran was diagnosed with 
low back pain residuals and intermittent flare-ups.  The 
veteran was further diagnosed with status post surgery in 
1972 for a herniated nucleus pulposus with postoperative 
degenerative changes since that time.  Finally, the examiner 
made a diagnosis of degenerative disc disease, L5-S1 with 
normal disc spaces.  

The VA outpatient treatment reports contained assessments 
regarding the veteran's back disability.  In September 1999, 
the veteran was assessed with chronic low back pain status 
post disc surgery in 1972.  In July 2000, the veteran was 
assessed with a tender low back with spastic paraspinal 
muscles.  

Finally, the hearing transcript associated with the file 
indicates that the veteran experienced constant back pain, 
ranging from moderate to severe.  He also reported occasional 
shooting pain down the posterior of his right leg.  He stated 
that he treats the pain with Motrin and other medications.  
He further stated that his back pain has not interfered with 
his employment as a security driver.

As previously noted, the veteran is presently assigned a 10 
percent evaluation under Diagnostic Code 5293.  In 
determining that the veteran is entitled to the next higher 
rating of 20 percent, the Board notes the veteran's 
subjective complaints of annual flare-ups involving pain and 
numbness, along with objective findings of 
neurological symptomatology in the form of spastic paraspinal 
muscles.  The Board here observes that under 38 C.F.R. §§ 
4.40, 4.45, and 4.59, an increased evaluation may be assigned 
on the basis of functional loss due to pain.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 36-97 (December 12, 
1997).  The medical evidence shows objective evidence of pain 
on motion with regard to left rotation at the time of the 
June 1997 examination, and further revealed pain with respect 
to   
forward flexion, backward extension, right lateral motion and 
right rotation at the time of the June 1998 VA examination.  
Therefore, resolving all reasonable doubt in the veteran's 
favor, the Board finds that with consideration of functional 
loss due to pain, the disability picture more nearly 
approximates an evaluation of 20 percent under Diagnostic 
Code 5293.  See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293; DeLuca, Fenderson, supra; VAOPGCPREC 
36-97 (December 12, 1997).

The Board has considered whether any alternative Diagnostic 
Codes may serve as a basis for an increased rating.  Under 
Diagnostic Code 5295, a 20 percent evaluation is for 
application for muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  
The next higher evaluation of 40 percent under this 
Diagnostic Code requires clinical findings of severe 
lumbosacral strain, with listing of the whole spine to the 
opposite direction, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  While the evidence of 
record includes clinical findings of spastic paraspinal 
muscles, this would not yield a rating assignment in excess 
of 20 percent, which the veteran is being granted under 
Diagnostic Code 5293.  Additionally, there are no other 
related Diagnostic Codes that would serve as a basis for a 
rating in excess of 20 percent.  

Finally, despite X-ray evidence of arthritis, the veteran is 
not entitled to a separate rating under Diagnostic Code 5003.  
A separate evaluation is not appropriate because both 
Diagnostic Codes 5003 and 5293 inherently involve limitation 
of motion, and the rule against pyramiding of benefits 
mandates that "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity." 
38 C.F.R. § 4.14 (2000); VAOPGCPREC 23-97 (where the medical 
evidence shows that the veteran has arthritis of a joint and 
where the diagnostic code applicable to his/her disability is 
not based upon limitation of motion, a separate rating for 
limitation of motion under diagnostic code 5003 may be 
assigned, but only if there is additional disability due to 
limitation of motion.) 

In summation, the Board finds that the evidence of record 
supports an increased evaluation of 20 percent under 
Diagnostic Code 5293, and no more, for the veteran's service-
connected herniated nucleus pulposus, postoperative, 
disability. 

II. PTSD

The veteran is presently assigned a 10 percent evaluation for 
PTSD under Diagnostic Code 9411.  This rating assignment was 
granted in an October 1999 rating decision.  The veteran 
disagreed with that decision and initiated this appeal.  
Since the veteran is appealing the initial assignment of a 
disability rating, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

Under Diagnostic Code 9411, a 10 percent evaluation may be 
assigned for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or with symptoms controlled by continuous 
medication.  A 30 percent evaluation will be assigned for 
PTSD for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation requires evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work relationships.
  
The evidence of record with respect to the veteran's PTSD 
claim includes VA examinations conducted in June 1997 and 
June 1998, along with outpatient treatment reports from June 
2001, July 2001 and August 2001.  Upon examination in June 
1997, the veteran presented with complaints of sleep 
problems, memory loss, emotional callousness, withdrawal, and 
social anxiety. The veteran described an employment history 
that included a foreman position in a mine and a sales-
management position in a tire company which he eventually 
bought and operated himself.  This business just recently 
closed due to unprofitability.  The veteran, unemployed at 
the time of the examination, did not attribute his 
joblessness to his PTSD symptomatology.  However, it was 
intimated that his aversion to social situations made his 
occupation in sales-management more difficult, causing him to 
enter business for himself.

Upon observing and interacting with the veteran, the VA 
examiner concluded that there was no apparent impairment in 
his thought processes or communication skills.  Further, 
there were no signs of delusion, hallucinations or other 
psychotic symptoms, nor was ritualistic behavior detected.  
The veteran was noted as denying suicidal and homicidal 
ideations, and was described as being well-oriented to 
person, place and time.  No clinically significant memory 
loss was detected.  The veteran's rate of speech was within 
normal limits, and was not illogical or obscure, though his 
speech was termed as "irrelevant."  Significant symptoms of 
depression were noted.  The veteran had a GAF score of 55, 
which falls directly between two scores on the GAF scale.  
See The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  A score of 60 signifies moderate symptoms or a moderate 
difficulty in social and occupational functioning, while a 
score of 50 indicates serious symptoms or serious 
occupational or social impairment. 

Upon examination in June 1998, the veteran made subjective 
complaints of becoming progessively more avoidant socially.  
The veteran also noted having combat-related nightmares on a 
nightly basis.  No other subjective complaints were elicited 
at this examination.  

The veteran was found to have prominent depression and 
severe, chronic PTSD.  The examiner believed that the veteran 
was under-reporting his symptomatology.  The examiner also 
stated that in his opinion, the veteran's unwillingness to 
engage in social interaction caused his business to fail.  
The veteran was assessed a GAF score of 45, which falls 
directly between two scores on the GAF scale.  See The 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  The 
higher score of 50 represents serious symptoms or serious 
impairment in social and occupational functioning, while the 
lower score of 40 represents some impairment in reality 
testing or communication, or major impairment in several 
areas such as work, familial relations, judgment, thinking 
and mood.  Id.   No further findings were made at this 
examination.  

In addition to the VA examinations, the file also contains 
outpatient treatment reports pertaining to the veteran's 
PTSD.  One such report, dated June 2001, noted the veteran's 
subjective complaints of recurrent dreams and nightmares, 
flashbacks, and intrusive thoughts related to combat.  The 
veteran reported difficulty sleeping and concentrating.  The 
veteran denied suicidal or homicidal thoughts.  Upon 
examination, the veteran's concentration and short-term 
memory were found to be normal.  No psychotic symptoms were 
noted.  He was found to be anxious, and was diagnosed with 
chronic PTSD.  

Another outpatient treatment report, dated July 2001, 
revealed the veteran's complaints of irritability and marital 
difficulties.  The veteran denied suicidal or homicidal 
ideation.  He reported having a job as a security driver.  
The examiner found the veteran to have a full range of 
affect, with a very anxious mood. 

Finally, an outpatient treatment report dated August 2001 
revealed the veteran to be oriented times three, with no 
apparent thought disorder, normal speech, and no suicidal or 
homicidal ideations.  The veteran was assessed a GAF score of 
60/70.  A score of 60 represents moderate symptoms or 
moderate difficulty in social or occupational functioning.  
See The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  A score of 70 indicates mild symptoms or some 
difficulty in social or occupational functioning.  Id. 

At his personal hearing in October 1999, the veteran further 
explained his PTSD symptomatology.  He related that he still 
experienced nightmares and has difficulty going to social 
functions or being in crowds.  He noted that his relationship 
with his family was going "pretty well."   
 
In summation, the medical evidence reveals that the veteran 
is highly anxious, with a strained marital life and a strong 
aversion to all social encounters.  The record also reflects 
that the veteran endures frequent nightmares.  Moreover, the 
veteran was assessed GAF scores of 55, 45 and 60/70 in June 
1997, June 1998 and August 2001, respectively.  Finally, the 
veteran was diagnosed in June 1998 as having "prominent" 
depression and "severe" and "chronic" PTSD.  The Board 
finds that this evidence reflects a level of impairment 
beyond his present rating of 10 percent under Diagnostic Code 
9411, which recognizes only a very mild degree of 
symptomatology and impairment.  The Board finds that the 
veteran's disability picture more nearly approximates a 30 
percent evaluation under Diagnostic Code 9411 for the 
entirety of the veteran's claim.  This higher rating 
assignment appropriately recognizes the veteran's depressed 
mood and anxiety, as well as his chronic sleep impairment and 
his reported mild memory loss.  

In determining that a 30 percent evaluation for the veteran's 
PTSD is proper, the Board notes that any higher rating 
assignment under Diagnostic Code 9411 is not supported by the 
evidence of record.  The clinical findings do not show 
flattened affect, panic attacks, difficulty in understanding 
complex commands, or impairments in judgment or thinking, 
which are among the criteria for the next-higher evaluation 
of 50 percent.  Moreover, while the VA examination in June 
1998 showed a finding of irrelevant speech, no other speech 
abnormalities were noted in this or any other examination of 
record.  

While the Board acknowledges GAF assessments of 55 and 45, 
signifying serious to major symptomatology or social and 
occupational impairment, these scores are largely at odds 
with the evidence of record, contemplating symptoms not 
exhibited or even claimed by the veteran, such as suicidal 
ideation and obsessional rituals.  Evidence that the veteran 
had a somewhat successful employment history in sales-
management and now maintains a position as a security driver, 
along with the veteran's assessment of a fairly good family 
relationship further suggest that the GAF scores are not the 
most accurate reflection of the veteran's disability picture.  
Furthermore, while the veteran's GAF assessments were 
continually changing, his symptomatology and diagnoses 
remained relatively constant.  Therefore, the Board does not 
find, nor does the veteran claim, that the varying GAF scores 
serve as a basis for a staged rating in this case.

Based on the foregoing, the Board finds that the medical 
evidence is consistent with a 30 percent evaluation, but no 
higher, for the entirety of the veteran's claim.  

III.  Conclusion

The veteran is entitled to an increased evaluation of 20 
percent under Diagnostic Code 5293 for the veteran's service-
connected herniated nucleus pulposus, postoperative, and no 
more, and an increased evaluation of 30 percent under 
Diagnostic Code 9411 for his PTSD.  The Board notes that in 
reaching these conclusions, the preponderance of the evidence 
is in support of the claim, and the benefit of the doubt 
doctrine has been applied where appropriate.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, the evidence does not reflect that the 
veteran's herniated nucleus pulposus, postoperative or PTSD 
has adversely affected his employability beyond that 
contemplated in the VA Schedule for Rating Disabilities, 
which is premised on the average impairment in earning 
capacity.  The Board acknowledges that the veteran had 
difficulty in his sales position, attributable to his PTSD 
symptomatology, which prompted him to leave that occupation 
and open his own tire business.  While this business did not 
operate successfully, the veteran is currently employed as a 
security driver.  Under these circumstances, the Board does 
not find it impracticable to apply the regular schedular 
standards, and finds no basis to warrant consideration of an 
extra-schedular rating under 38 C.F.R. § 3.321(b).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

A 20 percent rating for herniated nucleus pulposus, 
postoperative, is granted.

A 30 percent rating for PTSD is granted.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

